                Case 1:18-cv-00678-JMF Document 248 Filed 01/12/21 Page 1 of 1




JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                              32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                        New York, NY 10004
Denise Schulman                                                                                Phone 212) 688-5640
Josef Nussbaum                                                                                   Fax (212) 688-2548
Lucas Buzzard                                                                                      www.jk-llp.com




       January 12, 2021

       VIA ECF

       Honorable Jesse M. Furman
       Thurgood Marshall
       United States Courthouse
       40 Foley Square
       New York, NY 10007

                    Re:      Argudo, et al. v. Parea Group Ltd., et al.,18-CV-0678 (JMF)

       Dear Judge Furman,

               We represent Plaintiffs and the Fed. R. Civ. P. Rule 23 Class in the above-referenced
       matter. We write to notify the Court that we have decided not to move for contempt/sanctions
       against Defendants at this time. In light of recent developments and discussions with counsel for
       Defendants, we believe that any relief related to Defendants’ failure to fund the Settlement
       would be best raised in conjunction with Plaintiffs’ motion for Final Approval, if Defendants
       have still not funded by then. At that point Plaintiffs will likely seek, inter alia, an Order,
       pursuant to Fed. R. Civ. P. Rule 62(a), allowing immediate execution of the judgment in this
       matter.

              We thank the Court for its attention to this matter.

              Respectfully submitted,

        JOSEPH & KIRSCHENBAUM LLP


           /s/ Josef Nussbaum
        Josef Nussbaum
        32 Broadway, Suite 601
        New York, NY 10004
        (212) 688-5640

       cc: All Counsel of Record (via ECF)
